Mr. Justice Craig delivered the opinion of the court: This was a proceeding instituted in the circuit court of DeKalb county in the name of The People ex rel. Nathaniel Buzzell, against James Whipple, to contest the title of the respondent to the office of commissioner of highways of the township of Sycamore, in DeKalb county. The defendant, James Whipple, pleaded to the information, setting up title to the office. Replications were filed and. a hearing was had before the court on the pleadings and evidence, and the court entered a judgment of ouster. The respondent prayed for and obtained an appeal to this court. This is not a criminal case, nor one involving a freehold, a franchise or the validity of a statute, and under the Appellate Court act and sections 88 and 90 of the Practice act an appeal from a judgment of ouster will not lie to this court but must be taken to the Appellate Court, as held in People v. Holtz, 92 Ill. 426, and McGrath v. People, 100 id. 464. As these cases are conclusive of the question no further discussion is required. The appeal will be dismissed, but leave will be granted appellant to withdraw the record, abstract and briefs, to be filed in the Appellate Court. Appeal dismissed.